DETAILED ACTION
Election/Restrictions
1.                  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 14-191 drawn to a method for manufacturing a corrosion resistant assembly.
Group II, claims 20-29 drawn to a subassembly of a field device.
The inventions listed as Groups I and II are dissimilar in that they relate to a method and an apparatus.  The inventions also do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. For one, there are no common technical features.  Claims 14-19 relate to a method of manufacture of an assembly.  Apparatus claim 20 recites a subassembly.  The only common structural elements are the existence of a generic component that has two regions.  There are no other common elements.  Claim 20 does then recite that the assembly is manufactured by the method of claim 14.  But this is a product-by-process limitation.  Such a limitation only has patentable weight if the process imparts a unique material property unobtainable by other methods of fabrication.  There is no evidence of this.  
Furthermore, even if the method did create unity between the claims, there is a posteriori lack of unity of invention because the method step of claim 1 cannot be considered a special technical feature under PCT Rule 13.1 because these elements are shown in the prior art. DE 102010063114 anticipates claim 14.  The existence of an anticipatory reference demonstrating that one or more generic claims lack novelty establishes that the groups do not relate to a single inventive concept.  In the absence of a common special technical feature, the concern over divergent prosecution of the method from the apparatus supports restriction of the groups. 
As set forth in MPEP 1850; The expression "special technical feature" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature", should be considered with respect to novelty and inventive step.  For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same corresponding 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The examiner’s facsimile number is 571-270-4257.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726





    
        
            
        
            
    

    
        1 The preamble of claim 19 recites “the subassembly of claim 14.  Claim 14 is a method claim, while claim 20 is the parent claim for the subassembly.  Claim 19 has been grouped with the method claims based on the number being controlling of the wording.  Applicant should amend claim 19 to clarify which group of claims is belongs with post-restriction.